

EXHIBIT 10.1


VOTING AGREEMENT
 
This VOTING AGREEMENT (the “Agreement”) is made and entered into as of March
16, 2010, by and among KIT digital, Inc., a Delaware corporation (the
“Company”), MK Capital SBIC, L.P., a Delaware limited partnership (“MK SBIC”),
and MK Capital, L.P., a Delaware limited partnership (“MK Capital”), MK Capital
Management SBIC, LLC (“SBIC GP”) and MK Capital Management, LLC (“MK GP”).  The
Company, MK SBIC, MK Capital, SBIC GP and MK GP are individually referred to
herein as a “Party” and are collectively referred to herein as the
“Parties.”  The Company’s Board of Directors is referred to herein as the
“Board.”
 
WITNESSETH:
 
WHEREAS, the MK SBIC and MK Capital are principal stockholders in Multicast
Media Technologies, Inc., a Delaware corporation (“Seller”); and
 
WHEREAS, SBIC GP is the general partner of MK SBIC and MK GP is the general
partner of MK Capital; and
 
WHEREAS, MK SBIC, MK Capital, SBIC GP and Mk GP wish to merge (the “Merger”) the
Company with a wholly-owned subsidiary of the Company pursuant to a Merger
Agreement dated on or about the date hereof; and
 
WHEREAS, it is a condition to the Merger that the Parties enter into this
Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises and certain other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
 
1.           Agreement to Vote.  Each of MK SBIC, MK Capital, SBIC GP and MK GP
(each a “MK Party” and collectively, the “MK Parties”) agree to vote, or cause
to be voted, all shares of the Common Stock of the Company (“Company Common
Stock”) beneficially owned by any of them in accordance with the recommendation
of the Board to the stockholders of the Company with respect to any merger,
acquisition or other transaction submitted to a vote of the stockholders of the
Company where the completion of such transaction(s) would result in a Change of
Control (as defined below) of the Company.  Beneficial ownership of Company
Common Stock shall be determined in accordance with Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).  For purposes
hereof a “Change of Control” of the Company shall mean (a) a transaction or
series of related transactions which result in the acquisition of all or a
majority of the capital stock of the Company by any person or affiliated group
of persons (as such terms are used in the Exchange Act), (b) any merger,
consolidation or other transaction in which the Company is not the surviving
entity, (c) any other transaction where a group of persons have the right to
cause the nomination or election of a majority of the Board (excluding for
purposes of this clause (c) persons who beneficially own more than 5% of the
Company’s Common Stock prior to the date hereof).

 

--------------------------------------------------------------------------------

 
 
2.           Legends.  All Company Common Stock issued to any MK Party as part
of the Merger shall bear such legends as reasonably requested by the Company
reflecting the restrictions set forth herein.  The foregoing notwithstanding, no
legend will need to be placed on any certificates of any transferee of a MK
Party even if they agree to be bound to this Agreement and otherwise assume the
responsibilities and obligations of a MK Party hereunder.
 
3.           Covenant of the MK Parties.  None of the MK Parties will, by any
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be performed hereunder by such MK Party; provided that this
covenant shall not limit the ability of any MK Party to sell or transfer any
Company Common Stock for reasons other than avoiding its obligations hereunder.
 
4.           Specific Enforcement and Disclaimer of Company Liability.  It is
agreed and understood that monetary damages would not adequately compensate the
Company for the breach of this Agreement by any of the MK Parties, that this
Agreement shall be specifically enforceable, and that any breach or threatened
breach of this Agreement shall be the proper subject of a temporary or permanent
injunction or restraining order.  Further, each of the MK Parties waives any
claim or defense that there is an adequate remedy at law for such breach or
threatened breach or any requirement that the Company post a bond in connection
with any injunctive or similar relief.  The Company shall have no liability
resulting from any of the MK Parties voting in accordance with the requirements
of this Agreement.
 
5.           Captions.  The captions, headings and arrangements used in this
Agreement are for convenience only and do not in any way limit or amplify the
terms and provisions hereof.
 
6.           Notices.  All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed effectively
given:  (i) upon personal delivery to the party to be notified, (ii) when sent
by confirmed electronic mail or facsimile if sent during normal business hours
of the recipient; if not, then on the next business day, (iii) five (5) days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (iv) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt.  All communications shall be sent to the respective
parties at the addresses set forth on the signature pages attached hereto (or at
such other addresses as shall be specified by notice given in accordance with
this Section 5).
 
7.           Termination.  With respect to any MK Party, this Agreement shall
terminate at such time as it does not beneficially own any shares of Company
Common Stock.  No termination of this Agreement will relieve any MK Party of
liability for its breach of this Agreement.
 
8.           Manner of Voting.  The voting of shares pursuant to this Agreement
may be effected in person, by proxy, by written consent or in any other manner
permitted by applicable law.

 
2

--------------------------------------------------------------------------------

 
 
9.           Amendments and Waivers.  Any term hereof may be amended and the
observance of any term hereof may be waived (either generally or in a particular
instance and either retroactively or prospectively) only with the written
consent of (i) the Company; (ii) the holders of a majority of the then
outstanding shares of Company Common Stock beneficially owned by the MK
Parties.  Any amendment or waiver so affected shall be binding upon all the
Parties hereto.
 
10.         Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be held to be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.
 
11.         Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflicts
of law principles thereof.
 
12.         Entire Agreement.  This Agreement is intended to be the sole
agreement of the Parties as it relates to the subject matter hereof and
supersede all other agreements of the Parties relating to the subject matter
hereof.
 
13.         Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  A facsimile signature
shall be deemed an original.


[THIS SPACE INTENTIONALLY LEFT BLANK]

 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
 

 
KIT DIGITAL, INC.
       
By:   
/s/ Kaleil Isaza Tuzman
       
Name: Kaleil Isaza Tuzman
     
Title: Chairman and Chief Executive Officer
     
Address:   
         



Signature Page to Voting Agreement for KIT Digital, Inc.


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

 
MK CAPITAL SBIC, L.P.
       
By:   
/s/ Kirk Wolfe
       
Name: Kirk Wolfe
     
Title: Principal
     
Address:   
         



 

 
MK CAPITAL MANAGEMENT SBIC, LLC
       
By:   
/s/ Kirk Wolfe
       
Name: Kirk Wolfe
     
Title: Principal
     
Address:   
         

 
Signature Page to Voting Agreement for
MK Capital SBIC, L.P. and MK Capital Management  SBIC, LLC

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

 
MK CAPITAL, L.P.
       
By:   
/s/ Kirk Wolfe
       
Name: Kirk Wolfe
     
Title: Principal
     
Address:   
         



 

 
MK CAPITAL MANAGEMENT, LLC
       
By:   
/s/ Kirk Wolfe
       
Name: Kirk Wolfe
     
Title: Principal
     
Address:   
         

 
Signature Page to Voting Agreement for
MK Capital, L.P. and MK Capital Management, LLC
 
 
 

--------------------------------------------------------------------------------

 